Citation Nr: 0020011	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cyst on the left side 
of the back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to September 
1990.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

Initially, the Board notes that the August 1998 rating 
decision also denied increased evaluations for painful 
calluses and keratoses of the right and left feet in addition 
to an increased evaluation for bilateral hearing loss.  The 
veteran filed a timely appeal with respect to these issues.  
However, in a statement dated in February 1999, the veteran 
withdrew these other issues from consideration, and indicated 
his desire to pursue the appeal only with respect to the 
issue of service connection for a cyst on the left side of 
his back.  Accordingly, the Board will proceed with its 
review of the remaining issue on appeal at this time.  



FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed sebaceous cyst on 
the left side of the back and his active service.  



CONCLUSION OF LAW

The veteran's claim for service connection for a cyst on the 
left side of the back is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  

The threshold question that must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent, (i.e., medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

In the present case, the veteran contends that that he 
incurred a cyst on the left side of his back in service, and 
that he has continued to experience chronic pain and other 
problems since that time.  His service medical records show 
that in July 1989, he underwent treatment for a lipoma on the 
left side of his back.  The records show that the lipoma was 
evaluated, and there is no further mention of any recurrences 
in the service medical records.  In addition, the report of 
the veteran's service separation physical makes no mention of 
any cyst, lipoma, or residuals thereof on the left side of 
the veteran's back.  

Post-service VA clinical treatment records show that in June 
1998, the veteran was noted to have what was diagnosed as a 
sebaceous cyst of approximately 2.5 centimeters (cm) by 1.7 
cm on the left lower quadrant of his back.  The cyst was 
characterized as a fluctuant mass in the subcutaneous tissue 
that was soft and non-nodular.  At the time, it was 
recommended that the veteran be evaluated by the dermatology 
clinic to have the cyst excised.  In July 1998, the veteran's 
cyst was noted to be "blood tinged," and that purulent 
drainage had been present since the proceeding Friday.  A 
subsequent treatment note dated in August 1998 indicates that 
the veteran reported that his cyst had been present for 
approximately 15 years, and that it occasionally drained.  
The treating physician diagnosed a sebaceous cyst, but did 
not offer any opinion as to its etiology.  

In February 1999, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that he was 
treated for a lipoma on the left side of his back in service 
in July 1989.  He indicated that the treating physician 
advised him at the time that it was not cancerous, and not to 
worry about it.  According to the veteran, he experienced 
flare-ups of the lesion throughout his service to the present 
time.  However, as it did not affect his performance in any 
material way, he did not report it at the time of his service 
separation physical examination.  He indicated that after 
service, the cyst did not bother him so he did not think 
about it.  In any event, the veteran stated the currently 
diagnosed cyst was the same lipoma with which he had been 
diagnosed in service.  He testified that the cyst was finally 
removed in December 1998 at the VA medical center (VAMC) in 
Columbia, South Carolina.  He indicated that it had not 
become a problem until fairly recently.  The veteran stated 
that he informed the treating physician that the cyst had 
been present since his active service, but that none of his 
treating physicians offered any opinion as to its etiology.  
He stated that none of the treating physicians indicated that 
the cyst had its origins in service.  The veteran testified 
that the cyst became a problem in 1998.  He stated that 
nothing with respect to the cyst had changed since 1989.  

The Board has reviewed the above evidence, and concludes that 
the veteran has not submitted evidence of a well-grounded 
claim for service connection for a cyst of the left side of 
the back.  The Board recognizes that the veteran was treated 
for what was characterized as a lipoma in service in July 
1989, and that he was diagnosed with a sebaceous cyst on his 
left lower back in June 1998.  However, aside from noting the 
veteran's self-reported history that the cyst had been 
present for 15 years, there is no evidence of a nexus or link 
between the currently diagnosed cyst and the lipoma that was 
diagnosed in service in July 1989.  

The records submitted in support of the veteran's claim fail 
to objectively show a continuity of symptomatology with 
respect to the cyst.  The veteran was discharged from service 
in September 1990, and his sebaceous cyst was not diagnosed 
until June 1998, some eight years after his discharge.  The 
Board would also note that the veteran underwent a VA 
examination in November 1990 and that examination report does 
not disclose the presence of a lipoma or cyst.  Further, the 
veteran's treating physicians failed to offer any opinion as 
to the etiology of the veteran's diagnosed cyst, and the 
diagnoses were limited to noting the presence of a sebaceous 
cyst.  See Savage, supra.  Moreover, as the veteran pointed 
out at his personal hearing, no treating physician offered 
any opinion as to the etiology of his diagnosed sebaceous 
cyst, or otherwise indicated that it had been incurred in 
service.  Accordingly, absent a medical opinion establishing 
a nexus or link between the veteran's currently diagnosed 
sebaceous cyst of the left lower back and the lipoma with 
which he was diagnosed in service, the Board must conclude 
that his claim is not well grounded.  See Epps, supra.  

In addition, lay statements and testimony by the veteran that 
his currently diagnosed sebaceous cyst was actually the same 
lipoma with which he was diagnosed in service do not 
constitute medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  What is missing 
in this case is a medical opinion, supported by medical 
evidence and a plausible rationale, that the veteran's 
currently diagnosed sebaceous cyst is the same disorder as 
the lipoma diagnosed in service in July 1989, or that it was 
otherwise incurred in service.  Absent such an opinion, the 
veteran's claim is not well grounded, and must be denied on 
that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for a 
cyst on the left side of his back.  The Board has not been 
made aware of any additional relevant evidence that is 
available which could serve to well ground the veteran's 
claim.  In the absence of a well-grounded claim, the Board 
has no duty to assist the veteran in the development of 
evidence with respect to this claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for a cyst on the 
left side of the back.  See Robinette, 8 Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a cyst on the left side of the back is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

